internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc fip - plr-104202-00 date date number release date index number legend fund a fund b distributor state a dear this letter is in reply to your letter dated date and subsequent correspondence requesting a ruling that the distribution fees of fund a and fund b collectively referred to as funds are deductible under sec_162 of the internal_revenue_code facts funds are organized as state a business trusts and are registered under the investment_company act of usc 80a-1 et seq as amended the act as non-diversified closed-end investment companies funds have qualified and elected to be taxed as regulated_investment_companies under part subchapter_m of the code funds use a calendar_year as their taxable_year funds invest primarily in interests in senior floating-rate loans made by banks and other financial institutions although registered as closed-end funds funds operate in a manner similar to open-end funds funds have chosen to function as interval funds under rule 23c-3 of regulations under the act as interval funds funds are required to offer to redeem outstanding shares for their current net asset values at periodic intervals every or months at a rate of to of outstanding shares per redemption date funds’ prospectuses state that it is funds’ policy to offer to repurchase outstanding shares quarterly every months this policy may only be changed by shareholder vote furthermore funds currently have pending at the securities_and_exchange_commission sec a request for an exemptive order allowing plr-104202-00 funds to offer to repurchase outstanding shares monthly funds represent that they will offer to repurchase of outstanding shares on each quarterly redemption date under normal market conditions funds also represent that they have in the past consistently offered to repurchase the maximum of outstanding shares funds represent that they would register as open-end funds if that were possible funds submit they more closely resemble open-end funds than closed-end funds the salient differences between funds and open-end funds are that open-end funds offer to redeem outstanding shares daily as opposed to quarterly and open-end funds have no limit on the percentage of shares that may be redeemed also funds’ operations are very different from the operations of a typical closed-end fund most closed-end funds have an initial_public_offering of their shares and provide investor liquidity by listing their shares on an exchange in general closed-end funds do not continuously offer their shares in contrast funds continuously offer their shares and do not list their shares on an exchange there are two reasons why funds are unable to register as open-end funds first the act restricts open-end registration to those funds that offer redeemable shares redeemable shares are specifically defined for purposes of the act as shares that are redeemable upon the demand of the shareholder because shareholders of funds may only redeem shares on the designated quarterly redemption date and in the stated percentage funds’ shares are not considered redeemable shares under the act second the act imposes limits on the amount of illiquid securities held by an open-end fund funds are unable to comply with the limitations because their primary investments are considered illiquid securities for purposes of the act funds have implemented asset-based distribution plans to pay for the sale and distribution of their continually offered shares under the distribution plans funds pay annual fees to distributor as compensation_for the services and expenses of distributor in distributing shares of funds the annual distribution fees accrue daily at a rate of per year of funds’ daily net asset value and are paid monthly to distributor to enable distributor to recoup its costs in distributing funds’ shares funds have been granted exemptive relief pursuant to rules 17d and 17d-1 of regulations under the act permitting them to impose their asset-based distribution fees in a manner consistent with sec_270 12b-1 of regulations under the act rule 12b-1 fees as if funds were open-end funds in release no the sec stated that interval funds because their manner of financing the distribution of shares are more similar to that of open-end funds are more property regulated by nasd conduct rule which regulates the distribution and sales charges of open-end funds law analysis in general stock issuance expenses are capital expenditures not deductible under sec_162 see 326_f2d_712 8th cir however revrul_73_463 1973_2_cb_34 provides an exception to the general_rule plr-104202-00 revrul_73_463 holds that stock issuance expenses of an open-end investment_company not incurred in the initial 90-day offering period are deductible as ordinary and necessary business_expenses revrul_94_70 1994_2_cb_17 amplifies revrul_73_463 and holds that rule 12b-1 fees are indistinguishable from the stock issuance expenses deductible under revrul_73_463 in ruling that stock issuance costs of open-end funds are deductible revrul_73_463 distinguishes open-end funds from other corporations revrul_73_463 bases the exception in part on the fact that unlike other corporations open-end funds face the constant possibility of withdrawal of part or all of capital by means of the redemption of stock revrul_73_463 the revenue_ruling concludes that because the funds provide for redemption of stock the resulting continuous capital raising efforts are an essential part of their day to day business as day to day business_expenses they are deductible under sec_162 on its face revrul_73_463 only applies to open-end funds the revenue_ruling does not expressly consider interval funds however the facts and representations submitted by funds demonstrate that funds are similar in many respects to open-end funds there is the possibility that funds’ capital will be withdrawn by means of funds’ quarterly offers to repurchase a portion of outstanding shares as described above furthermore funds continuously offer their shares to replace the shares that have been repurchased the offering of shares is a daily activity accordingly the reasoning underlying the holding of revrul_73_463 is applicable to funds having determined that the reasoning and holding in revrul_73_463 is applicable to funds it follows that revrul_94_70 is applicable to funds’ distribution fees although funds’ distribution fees are not technically rule 12b-1 fees they are imposed in a manner consistent with rule 12b-1 fees conclusion based on the facts submitted and representations made by funds the distribution fees of fund a and fund b are deductible under sec_162 subject_to the limitations contained in revrul_73_463 and revrul_94_70 concerning the initial 90-day offering period except as specifically ruled upon herein we express no opinion concerning any federal tax consequences relating to the facts herein under any other section of the code or regulations plr-104202-00 this ruling is directed only to fund a and fund b under sec_6110 of the code this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of fund a and fund b for the taxable years that include the transaction described in this letter sincerely acting associate chief_counsel financial institutions products by alvin j kraft chief branch enclosures copy of this letter sec_6110 copy
